DENISON, Circuit Judge.
The Sunday Creek Company was indicted for soliciting and accepting the same rates and discrimination from the Hocking Valley Railway Company for giving which the latter company was indicted in case No. 2351 (210 Fed. 735, 127 C. C. A. 285), decided herewith. The fine iitiposed, $20,000, was the amount authorized on one count. The questions raised are substantially the same as those considered and disposed of in No. 2351, and, for the reasons there stated, the judgment in this case is affirmed.